Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 30, 2014

                                       No. 04-14-00719-CV
                                           04-14-00723-CV

 THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION D.P., As a
                          Mentally Ill Person,

                        From the Probate Court No 1, Bexar County, Texas
                         Trial Court No. 2014-MH-3187, 2014-MH-3096
                           Honorable Oscar J. Kazen, Judge Presiding


                                          ORDER
       Appellant has court-appointed counsel on appeal. Counsel is reminded that this appeal is
accelerated. Appellant’s brief was due December 22, 2014. Neither the brief nor a motion for
extension of time has been filed.

        We therefore ORDER appellant to file in this court, on or before January 9, 2015, the
appellant’s brief and a written response reasonably explaining the failure to timely file the brief.
If the brief is not filed on or before the date ordered, the court will abate this appeal and remand
the case to the trial court for a hearing to determine whether appellant or appointed counsel has
abandoned the appeal.

         We order the clerk of this court to serve a copy of this order on all counsel and the trial
court.

                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court